We are at a historic junction for the United Nations, which will turn 70 next month. This occasion is an opportunity for stocktaking of the Organization’s past achievements, missed opportunities and challenges ahead. The United Nations has been making outstanding efforts in paving the road ahead for peace, security and human rights. At the same time, profound changes have taken place in these seven decades. The United Nations has been successful in adapting to some, whereas it lacked creativity, political will and flexibility to effectively face others.
Ten years ago, leaders met here in New York with a vision to increase and promote international security and advance human rights and development with a bold plan known as the 2005 World Summit Outcome Document, which led to the establishment of the Human Rights Council and Peacebuilding Commission. We collectively endorsed the concept of the responsibility to protect human beings from mass atrocities and systematic violations of human rights. We have also committed to reform the Security Council, as well to revitalize the General Assembly, as part of a comprehensive, overall reform of the Organization. The United Nations has to continue to adapt to new challenges, and it would therefore be important to make progress in that respect. We have the mandate and responsibility to act, based on global solidarity and the vision of a fairer and more secure international community.
We welcome the adoption of the Addis Ababa Action Agenda and of the 2030 Agenda for Sustainable Development (resolution 70/1). However, by the end of
15-29568 27/33

A/70/PV.20 30/09/2015
the year, at the twenty-first session of the Conference of Parties to the United Nations Framework Convention on Climate Change Conference, in Paris, we will need to adopt an ambitious, durable, universal and legally binding climate agreement that addresses mitigation, adaptation, financing and technology development in a balanced and cost-effective manner.
Slovenia remains strongly engaged in protecting the environment and in ensuring its sustainability, both in national and international contexts. Based on our extensive experience with beekeeping, and in view of multiple threats to bee populations, we wish to raise awareness of the critical importance of bees for sustainable food production and biodiversity. The Slovenian Government therefore decided to propose the proclamation of “World Bee Day”, for which we will seek the endorsement of the United Nations.
There can be no security or economic and social development without respect for human rights, and vice versa. I wish to express our support for the excellent work of the United Nations High Commissioner for Human Rights, Mr. Zeid Ra’ad Al Hussein, and to encourage him to continue to exercise his leadership in the field of human rights. Almost a quarter of a century ago, when Slovenia gained independence, respect for human rights was a pivotal founding principle of our newly formed State. Since then, our commitment to promoting human rights, especially by protecting the most vulnerable groups, including children and the elderly, has intensified and represents one of the core elements of our foreign policy. Slovenia will continue to advocate a progressive approach to human rights issues and strive to enhance international norms and standards. We are confident that we can also successfully contribute to that goal by serving as a member of the Human Rights Council from 2016 to 2018.
This year is particularly significant for women, since it marks the twentieth anniversary of the adoption of the Beijing Declaration and Platform for Action. Just a few days ago we participated in the event commemorating it and reaffirmed our commitment to gender equality, human rights and the empowerment of women. And in October we will mark the fifteenth anniversary of the adoption of Security Council resolution 1325 (2000), the first resolution to stress the role of women in peace and security. But while we acknowledge the progress that has been achieved, our quest for gender equality must continue.
Respect for the rule of law and international law is an essential condition for nations’ development and peaceful coexistence. One of the aims of the United Nations, enshrined in its Charter, is that of working to establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained. Slovenia believes firmly in the paramount importance of international treaties. It is through them that we can enhance universality, ensure reliability and provide accountability. Every society should make justice, truth and reconciliation a major focus and strive to attain them by every possible means, including international courts and tribunals. We continue our strong support to the International Criminal Court, which plays an important role in affirming the rule of law. Slovenia will continue to advocate for a strong and independent Court as well as for the universality of the Rome Statute and the Kampala amendments, and we call on States to cooperate fully and promptly with the Court. But the primary responsibility for prosecuting international crimes rests with States. Slovenia is actively engaged in efforts to ensure mutual legal assistance and extradition agreements between States for crimes against humanity, war crimes and genocide, through the initiative in that regard.
Time and again, no matter how often we insist that mass atrocities and systematic violations of human rights should not be repeated, we still witness events that shock the conscience. In the past few years we have witnessed war in Syria and raging conflicts in Iraq, Afghanistan, Libya, Gaza, Yemen, South Sudan, the Central African Republic and elsewhere, with spillover effects in their immediate neighbourhoods and consequences felt around the world. Such situations have been worsened by the escalating violent extremism and crimes committed by Daesh and other terrorist groups and organizations. This must be stopped. We call on the Security Council, and its permanent members in particular, to overcome their divisions and find a way to deal more effectively with the deteriorating situation, in line with the Council’s primary responsibility for the maintenance of international peace and security.
Nor has Europe as a continent been spared. The conflict in Ukraine goes on and its sovereignty and territorial integrity remain under threat. We therefore call for the full and timely implementation of the Minsk agreements.
28/33 15-29568

30/09/2015 A/70/PV.20
These wars and conflicts have dramatically increased the displacement of people on a large scale, reaching levels unprecedented in recent history. We are faced with immense humanitarian challenges. Refugees and migrants are fleeing their homes in massive waves, and hundreds are dying in their quest for a better life. The magnitude of the current humanitarian crisis requires a determined and immediate response on the part of the entire international community, based on the common principles of solidarity, humanity and shared responsibility. We should help these people in need. We should increase assistance to countries that are hosting large numbers of refugees. We should also act more decisively in refugees’ countries of origin by pushing for sustainable political solutions to ongoing conflicts and by countering the spread of radical ideologies.
Slovenia is committed to conflict prevention and peaceful conflict resolution. Wherever possible and applicable, we should opt for diplomacy, mediation and conflict prevention. The recent historic agreement on the Iranian nuclear issue proves that even the most complex issues can be resolved peacefully. Considering that positive outcome, we hope that the Middle East peace talks will also resume soon, with a view to bringing stability and security to this tormented region.
With regard to disarmament and arms control, I would like to welcome the early entry into force, last December, of the Arms Trade Treaty and to call for its full implementation. That will enable us to regulate the international arms trade effectively, and thus make a substantial contribution to international peace and security. My country also remains committed to the goal of a world without nuclear weapons.
I would like to conclude by underlining that Slovenia will continue with activities aimed at bringing the global community closer to achieving universal standards of human rights and a decent life for all. We will remain a strong supporter of an environment in which every human being can feel safe. We will continue to advocate for strong partnerships, inclusive dialogue and constructive cooperation. We are determined to work with all partners to ensure that the Organization delivers tangible, meaningful results that can advance peace, security and human rights for all. Slovenia will do its share in shouldering its responsibility to act.
